In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2172 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

GEORGE E. ROBEY, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
         No. 12 CR 00027‐001 — Sarah Evans Barker, Judge. 
                     ____________________ 

      ARGUED APRIL 7, 2016 — DECIDED AUGUST 3, 2016 
                 ____________________ 

   Before EASTERBROOK, KANNE, and SYKES, Circuit Judges. 
    KANNE, Circuit Judge. Defendant George Robey operated a 
modern‐day “chop shop”—he and his associates stole cars, al‐
tered  their  identities  using  office  and  computer  equipment, 
and then sold them. He was convicted by a jury, and the dis‐
trict  court  sentenced  him  to  110  months’  imprisonment  and 
three years of supervised release. 
2                                                        No. 15‐2172 

     Robey  appeals  his  conviction  and  sentence  on  three 
grounds. First, he argues that he did not receive a speedy trial, 
in violation of the Speedy Trial Act and the Sixth Amendment. 
Second, Robey contends that the district court erred in allow‐
ing  the  government  to  amend  the  indictment  by  dropping 
nineteen of the twenty‐five charges. Third, he argues that the 
district court erred at sentencing by finding that Robey’s theft 
of  ten  vehicles,  in  addition  to  the  four  vehicles  forming  the 
basis  of  his  conviction,  constituted  relevant  conduct.  We  af‐
firm. 
                          I. BACKGROUND 

     A. Factual Background 
     From 2009 until 2011, Robey and his associates stole cars 
from lots around Indianapolis, altered the cars’ identities, and 
then  sold  them.  As  part  of  this  operation,  Robey  would 
change a stolen car’s identity by giving it a new Vehicle Iden‐
tification  Number  (“VIN”),  a  unique  17‐digit  identification 
code. Robey would also create counterfeit documents to sup‐
port a stolen car’s new identity, which included generating a 
title,  insurance  card,  sales  contract,  and  temporary  license 
plate.  Robey  created  these  counterfeit  VINs  and  documents 
using a computer, scanner, printer, and digital image editing 
software. 

     B. Procedural History 
     Robey was arrested on a criminal complaint on December 
6,  2011.  Between  Robey’s  arrest  and  indictment,  Robey  and 
the government jointly requested and were granted two ends‐
of‐justice continuances to extend the pre‐indictment period. 
No. 15‐2172                                                            3

    On February 23, 2012, a grand jury returned a 25‐count in‐
dictment against Robey, alleging conspiracy to identify, steal, 
and sell stolen vehicles for profit; trafficking in vehicles with 
altered  VINs;  making,  uttering,  and  possessing  counterfeit 
state securities; and identification document fraud. 
    Robey  made  an  initial  appearance  on  the  indictment  on 
March 1, 2012. Between Robey’s initial appearance and trial 
start  date  of  February  10,  2015,  Robey  requested  and  was 
granted  ten  ends‐of‐justice  continuances.  Additionally,  he 
filed  several  pre‐trial  motions,  requested  and  received  new 
counsel twice, underwent a psychological  examination, and 
entered and withdrew from a plea agreement. During this pe‐
riod,  the  government  also  was  granted  one  ends‐of‐justice 
continuance. 
    On December 29, 2014, the government moved to dismiss 
nineteen of the twenty‐five counts in the indictment, reducing 
the  charges  against  Robey  to  six  remaining  counts—four 
counts of trafficking in vehicles with altered VINs, in viola‐
tion of 18 U.S.C. § 2321; and two counts of making, uttering, 
and possessing counterfeit state securities, in violation of 18 
U.S.C. § 513(a). The district court granted this motion. 
    Robey also filed two motions to dismiss. On December 31, 
2014, Robey filed his first motion to dismiss, arguing that his 
speedy  trial  right  had  been  violated,  pursuant  to  18  U.S.C. 
§§ 3161(c)(1), 3162, because his case had not been tried within 
70  days  of  his  initial  appearance.  The  district  court  denied 
Robey’s motion on January 5, 2015, finding that only 28 days 
had elapsed on Robey’s pre‐trial speedy trial clock. On Janu‐
ary 28, 2015, Robey filed his second motion to dismiss, again 
alleging  violation  of  his  right  to  a  speedy  trial.  The  district 
court denied this motion on February 6, 2015.  
4                                                      No. 15‐2172 

   Robey’s  three‐day  trial  began  on  February  10,  2015.  The 
jury saw and heard evidence that Robey had, for four stolen 
vehicles, altered the VINs, created counterfeit  vehicle  docu‐
ments, and sold the vehicles, including one sale to an under‐
cover agent. The jury convicted Robey of all six counts on Feb‐
ruary 12, 2015. 
    On May 20, 2015, the district court held Robey’s sentenc‐
ing  hearing.  The  revised  presentence  investigation  report 
(“PSR”) concluded that, in addition to the four vehicles that 
were the focus of the trial, another ten stolen vehicles consti‐
tuted  “relevant  conduct.”  The  evidence  found  in  Robey’s 
home showed that, as with the four cars that made up his con‐
viction, he had altered the VINs and created counterfeit doc‐
uments for these other ten cars. The total value of the fourteen 
cars—four  that  constituted  Robey’s  conviction  and  ten 
deemed  relevant  conduct—exceeded  $400,000.  This  loss 
amount  increased  Robey’s  offense  level  by  14,  pursuant  to 
U.S.S.G. §§ 2B1.1(b)(1), (H) (2014). 
    At sentencing, Robey contested the total value of the cars, 
arguing that the ten uncharged cars should not be considered 
relevant  conduct.  The  district  court  ruled  that  the  evidence 
found during the search of Robey’s home confirmed a pattern 
of common conduct sufficient to establish the ten additional 
vehicles  as  relevant  conduct.  Adopting  the  PSR,  the  district 
court  determined  Robey’s  guidelines  range  was  110  to  137 
months’ imprisonment, based on an adjusted offense level of 
26  and  criminal  history  category  of  V.  After  taking  into  ac‐
count Robey’s age and infirmity, the court imposed a within‐
guidelines sentence of 110 months’ imprisonment and three 
years of supervised release, with the standard conditions and 
No. 15‐2172                                                          5

some discretionary conditions. Judgment was entered against 
Robey on May 27, 2015. Robey appealed. 
                           II. ANALYSIS 
    Robey appeals his conviction and sentence on three main 
grounds. First, he claims that he did not receive a speedy trial, 
in  violation  of  the  Speedy  Trial  Act  and  Sixth  Amendment. 
Second, Robey contends that the district erred in allowing the 
government to amend the indictment by dropping nineteen 
of the twenty‐five charges. Third, he argues that the district 
court erred at sentencing by ruling that Robey’s theft of ten 
vehicles, in addition to the four vehicles that form the basis of 
his conviction, constituted relevant conduct. 

   A. Speedy Trial Violations 
    Robey claims that his right to a speedy trial was violated 
under the Speedy Trial Act and the Sixth Amendment. Robey 
first argues that his speedy trial right under the Speedy Trial 
Act was violated by: (1) the 79 days that elapsed between his 
arrest and indictment and (2) the 1076 days that elapsed be‐
tween his initial appearance and trial commencement. Robey 
then contends his speedy trial right under the Sixth Amend‐
ment was violated by the 1076 days that elapsed between his 
initial appearance and trial commencement. 
   1. Speedy Trial Act 
    This court reviews “the district court’s legal interpretation 
of the [Speedy Trial Act] de novo, and its decisions to exclude 
time for an abuse of discretion.” United States v. Ramirez, 788 
F.3d 732, 735 (7th Cir. 2015). 
   The Speedy Trial Act generally requires that a criminal in‐
dictment  be  filed  within  30  days  of  a  defendant’s  arrest.  18 
6                                                       No. 15‐2172 

U.S.C. § 3161(b). Furthermore, the Speedy Trial Act generally 
requires that a criminal trial begin within 70 days of an indict‐
ment or a defendant’s initial appearance, whichever is later. 
Id.  § 3161(c)(1).  The  Speedy  Trial  Act  provides  exceptions, 
however,  which  allow  certain  periods  of  delay  to  be  “ex‐
cluded”  from  the  relevant  speedy  trial  clock.  Id.  § 3161(h). 
Some of these exceptions, such as consideration of plea agree‐
ments,  are  automatically  excludable.  Id.  § 3161(h)(1)(G);  see 
United  States  v.  O’Connor,  656  F.3d  630,  642  (7th  Cir.  2011) 
(holding  that  “periods  of  delay  excludable  under 
§ 3161(h)(1)–(6) may be automatically excluded if the specified 
conditions are present”). In addition to the enumerated auto‐
matic exclusions, a judge may exclude any period of delay re‐
sulting from a continuance if the judge finds “the ends of justice 
served by taking such action outweigh the best interest of the 
public  and  the  defendant  in  a  speedy  trial.”  18  U.S.C. 
§ 3161(h)(7)(A) (emphasis added). 
    In granting an ends‐of‐justice continuance, the judge shall 
consider the factors  listed in § 3161(h)(7)(B) and  must  “set[] 
forth, in the record of the case, either orally or in writing, its 
reasons for finding that the ends of justice would be served.” 
Id. § 3161(h)(7)(A). The district court’s decision “need not be 
lengthy  and  need  not  track  the  statutory  language,”  but  it 
should provide this court with an adequate record to review 
the  district  court’s  consideration  of  the  relevant  factors. 
O’Connor, 656 F.3d at 643 (internal quotation marks omitted). 
In reviewing an ends‐of‐justice decision, this court examines 
not only the district court’s order on a particular motion but 
also  “the  sequence  of  events  leading  up  to  the  continuance 
followed  by  the  courtʹs  later  explanation.”  United  States  v. 
Wasson, 679  F.3d 938, 946 (7th  Cir. 2012)  (internal quotation 
marks omitted). 
No. 15‐2172                                                          7

   In the present case, we begin by addressing Robey’s pre‐
indictment period of delay and then turn to his pre‐trial pe‐
riod of delay. 
    Robey first argues that the 79 days that elapsed between 
his arrest on December 6, 2011, and his indictment on Febru‐
ary 23, 2012, violated the Speedy Trial Act’s 30‐day pre‐indict‐
ment requirement. However, during this period, Robey and 
the government jointly requested and were granted two ends‐
of‐justice  continuances.  Excluding  these  periods  of  times 
leaves  only  13  days  on  Robey’s  pre‐indictment  speedy  trial 
clock. 
    In this case, Robey’s pre‐indictment delay argument fails 
because the district court did not abuse its discretion in grant‐
ing the two ends‐of‐justice continuances. Both of the district 
court’s decisions were supported by an order articulating ad‐
equate  justification,  as  well  as  by  the  relevant  sequence  of 
events.  The  court  granted  the  two  ends‐of‐justice  continu‐
ances because both Robey and the government needed addi‐
tional time to attempt to negotiate a resolution to the matter 
without a trial. These were reasonable decisions because they 
allowed both parties, at an early stage in the case, to pursue 
the option of resolving the case without a trial. 
    Robey next argues that the 1076 days that elapsed between 
his  initial  appearance  on  March  1,  2012,  and  his  trial  com‐
mencement  on  February  10,  2015,  violated  the  Speedy  Trial 
Act’s 70‐day pre‐trial requirement. 
   Again, most of this time is excludable. First, the period of 
time  in  which  Robey  was  negotiating  his  withdrawn  plea 
agreement is automatically excluded. § 3161(h)(1)(G); O’Con‐
nor,  656  F.3d  at  642.  Second,  the  district  court  granted  ten 
8                                                               No. 15‐2172 

ends‐of‐justice continuances for Robey.1 Excluding these time 
periods leaves only 60 days on Robey’s pre‐trial speedy trial 
clock. Third, the district court granted one ends‐of‐justice con‐
tinuance for the government. Further excluding this time pe‐
riod  leaves  only  50  days  on  Robey’s  pre‐trial  speedy  trial 
clock. Therefore, if the district court did not abuse its discre‐
tion in granting Robey’s ten ends‐of‐justice continuances, his 
argument fails. 
   Here,  the  district  court  did  not  abuse  its  discretion  in 
granting ten ends‐of‐justice continuances for Robey. Each of 
the district court’s decisions was supported by an order artic‐
ulating  adequate  justification,  as  well  as  by  the  relevant  se‐
quence of events. We discuss each briefly. 
    The court granted Robey’s first, second, and third ends‐of‐
justice continuances because Robey required additional time 
to evaluate discovery, explore the possibility of a plea agree‐
ment, and effectively prepare for trial if the plea negotiations 
proved  unsuccessful.  These  were  reasonable  decisions  be‐
cause they allowed Robey, at an early stage in the case, to pur‐
sue the option of a plea agreement and still prepare for trial. 
    The court granted Robey’s fourth ends‐of‐justice continu‐
ance  because  Robey  required  additional  time  to  undergo  a 
psychological  evaluation,  evaluate  discovery,  explore  the 
possibility  of  a  plea  agreement,  and  effectively  prepare  for 
trial if the plea negotiations proved unsuccessful. This was a 
reasonable decision because Robey did eventually undergo a 

                                                 
1 The district court granted ten ends‐of‐justice continuances for Robey on 

the following dates: (1) April 12, 2012, (2) June 12, 2012, (3) August 7, 2012, 
(4) November 28, 2012, (5) March 1, 2013, (6) May 1, 2013, (7) September 9, 
2013, (8) November 21, 2013, (9) July 3, 2014, and (10) August 20, 2014. 
No. 15‐2172                                                          9

psychological  evaluation.  This  reasonable  decision  also  al‐
lowed  Robey  to  pursue  the  option  of  a  plea  agreement  and 
still prepare for trial. 
   The  court  granted  Robey’s  fifth  ends‐of‐justice  continu‐
ance to allow his new counsel to prepare for trial. This was a 
reasonable decision given that Robey had been appointed a 
new lawyer, at Robey’s request, two weeks earlier. 
    The court granted Robey’s sixth, seventh, and eighth ends‐
of‐justice continuances because of delays in trial preparation 
arising  from  Robey’s  psychological  evaluation.  These  were 
reasonable decisions in light of Robey’s psychological evalu‐
ation. 
   The court granted Robey’s ninth ends‐of‐justice continu‐
ance in order to prepare for trial. This was reasonable decision 
given that he had recently withdrawn from a plea agreement. 
   The  court granted  Robey’s  tenth  ends‐of‐justice  continu‐
ance to evaluate discovery, explore a plea agreement, and pre‐
pare for trial. This was a reasonable decision because Robey 
had  been  appointed  new  counsel  again,  at  Robey’s  request, 
two weeks earlier. 
    For the sake of completeness, we also review the govern‐
ment’s  one  ends‐of‐justice  continuance,  which  the  court 
granted because the government had recently changed coun‐
sel  and  the  leading  case  agent  was  unavailable  for  the  trial 
due to the expected birth of his child. This was a reasonable 
decision because, in fact, the government’s new counsel was 
heavily  involved  in  pending  litigation  and  the  leading  case 
agent was unavailable for the trial because of paternity leave. 
    Accordingly, Robey did not suffer violation of his speedy 
trial right under the Speedy Trial Act. 
10                                                      No. 15‐2172 

      2. Sixth Amendment 
    Robey also argues that the 1076 days that elapsed between 
his  initial  appearance  and  his  trial  violated  his  right  to  a 
speedy trial under the Sixth Amendment, which is related to 
but independent of his Speedy Trial Act claim. OʹConnor, 656 
F.3d at 643. Because Robey did not raise this argument below, 
we review for plain error. Id. 
    The Sixth Amendment guarantees an accused “the right to 
a speedy and public trial.” U.S. Const. amend. VI. This court 
examines  the  following  factors  in  assessing  a  speedy‐trial 
claim  under  the  Sixth  Amendment:  “‘[W]hether  [the]  delay 
before trial was uncommonly long, whether the government 
or  the  criminal  defendant  is  more  to  blame  for  that  delay, 
whether, in due course, the defendant asserted his right to a 
speedy trial, and whether he suffered prejudice as the delay’s 
result.’”  OʹConnor,  656  F.3d  at  643  (alteration  in  original) 
(quoting Doggett v. United States, 505 U.S. 647, 651 (1992)). 
    In the case at hand, the pretrial period did not violate the 
Sixth Amendment. On one hand, Robey did timely assert his 
right, and he is entitled to a presumption of prejudice. See id. 
(“Delays of more than one year are considered presumptively 
prejudicial.”).  On  the  other  hand,  Robey  bears  “primary  re‐
sponsibility” for the years of  pretrial  delay, and he  was not 
actually prejudiced. Id. He filed a motion to suppress, sought 
ten ends‐of‐justice continuances, and entered and withdrew 
from a plea agreement. He underwent a psychological exam‐
ination. He also changed lawyers twice. Furthermore, it ap‐
pears that Robey was uncooperative with his appointed coun‐
sel, as indicated by his pro se letters to the court and change‐
of‐counsel  hearings.  As  a  result,  while  the  pretrial  delay  in 
No. 15‐2172                                                             11

Robey’s case was lengthy, there was no Sixth Amendment vi‐
olation.  See  id.  (holding  no  constitutional  violation  because 
defendant “bears primary responsibility for many of the pre‐
trial delays and did not suffer actual prejudice”). 

    B. Amending the Indictment 
     Robey  next  claims  that  the  district  erred  in  allowing  the 
government to amend the indictment by dismissing nineteen 
of  the  twenty‐five  counts  prior  to  trial.  Specifically,  Robey 
contends that “[b]ecause the modification was made without 
the oversight of a grand or petit jury, the amendment violated 
Robey’s  constitutional  rights.”  (Appellant  Br.  33–34.)  Robey 
raises his claim under the Fifth Amendment, which provides, 
“[n]o person shall be held to answer for a … crime, unless on 
a  presentment  or  indictment  of  a  Grand  Jury.”  U.S.  Const. 
amend V; see also United States v. Soskin, 100 F.3d 1377, 1380 
(7th  Cir.  1996)  (“Under  the  Grand  Jury  Clause  of  the  Fifth 
Amendment, the possible bases for conviction are limited to 
those  contained  in  the  indictment.”)  (internal  quotation 
marks omitted). 
     Because Robey did not preserve this claim in district court, 
it is forfeited, and we review only for plain error. United States 
v.  Perez,  673  F.3d  667,  669  (7th  Cir.  2012).  For  plain  error,  a 
defendant must show the following: “(1) an error or defect (2) 
that is clear or obvious (3) affecting the defendant’s substan‐
tial rights (4) and seriously impugning the fairness, integrity, 
or  public  reputation  of  judicial  proceedings.”  Id.  (internal 
quotation marks omitted). 
   Here,  Robey  cannot  show  error,  plain  or  otherwise,  be‐
cause the district court’s dismissal of nineteen of twenty‐five 
12                                                     No. 15‐2172 

counts of the indictment prior to trial only narrowed the in‐
dictment against him, a practice that has been expressly up‐
held by the Supreme Court and this court. 
    In  United  States  v.  Miller,  the  Supreme  Court  held  that 
“where  an  indictment  charges  several  offenses,  or  the  com‐
mission of one offense in several ways, the withdrawal from 
the jury’s consideration of one offense or one alleged method 
of committing it does not constitute a forbidden amendment 
of the indictment.” 471 U.S. 130, 145 (1985) (internal quotation 
marks omitted). In the same vein, this court has also explicitly 
stated, “[n]arrowing the indictment so that the trial jury de‐
liberates on fewer offenses than the grand jury charged does 
not  constitute  amendment.” Soskin,  100 F.3d  at 1380  (altera‐
tion in original and internal quotation marks omitted). Thus, 
under the precedent of the Supreme Court and this court, the 
district court’s dismissal of nineteen counts of Robey’s indict‐
ment prior to trial was not a forbidden amendment. 
    In fact, Robey’s argument is the same as the one expressly 
rejected by the Miller Court. Robey claims a constitutional vi‐
olation because the court dismissed nineteen counts of the in‐
dictment prior to trial. In other words, Robey is contending 
“not that the indictment failed to charge the offense for which 
he was convicted, but that that the indictment charged more 
than was necessary.” Miller, 471 U.S. at 140. The Miller Court 
rejected  this  argument,  declaring  that  the  defendant  “was 
tried  on  an  indictment  that  clearly  set  out  the  offense  for 
which he was ultimately convicted,” and consequently, there 
was “no deprivation of [the defendant’s] substantial right to 
be tried only on charges presented in an indictment returned 
by a grand jury.” Id. (internal quotation marks omitted). The 
No. 15‐2172                                                      13

Miller Court’s response, which this court has applied consist‐
ently, defeats Robey’s claim. See e.g., Perez, 673 F.3d at 669 (cit‐
ing Miller, 471 U.S. at 144). 
   Robey’s  attempts  to  distinguish  Miller  from  the  present 
case  are  unpersuasive.  Robey  argues  that  the  entire  indict‐
ment in Miller was sent to the petit jury and asks this court to 
“draw [a distinction] between indictment modifications that 
occur with jury oversight and those that occur without.” (Ap‐
pellant Reply. Br. 13.) Robey’s argument is meritless and un‐
dermined  by  his  own  reply  brief.  As  Robey  concedes,  this 
court has allowed modified indictments to be presented to a 
petit jury without resubmission to a grand jury. See e.g., Perez, 
673 F.3d at 669; United States v. Graffia, 120 F.3d 706, 711 (7th 
Cir. 1997); Soskin, 100 F.3d at 1381. 
    Robey subsequently argues that this court allows presen‐
tation of a modified indictment to a petit jury without resub‐
mission to a grand jury “only when the modifications do not 
materially  affect  the  substance  or  scale  of  the  charges  al‐
leged.” (Appellant Reply Br. 13 (emphasis added).) 
    Robey misstates the law. Instead, this court has clearly ar‐
ticulated what does and does not constitute an impermissible 
amendment—“[n]arrowing  the  indictment  so  that  the  trial 
jury deliberates on fewer offenses than the grand jury charged 
does not constitute amendment. But the indictment may not 
be broadened so as to present the trial jury with more or dif‐
ferent offenses than the grand jury charged.” United States v. 
Crockett, 979 F.2d 1204, 1210 (7th Cir. 1992) (citations and in‐
ternal quotation marks omitted). In the present case, the dis‐
trict court’s dismissal of nineteen of twenty‐five counts of the 
indictment prior to trial narrowed, rather than broadened, the 
14                                                     No. 15‐2172 

indictment  such  that  the  trial  jury  deliberated  on  fewer  of‐
fenses  than  charged  by  the  grand  jury.  Accordingly,  the  in‐
dictment was not impermissibly amended. 

      C. Relevant Conduct at Sentencing 
    Finally, Robey argues that the district court erred at sen‐
tencing by ruling that Robey’s theft of ten uncharged vehicles, 
in addition to the four charged vehicles from his conviction, 
constituted relevant conduct. 
    A district court must find relevant conduct by a prepon‐
derance of the evidence. United States v. Baines, 777 F.3d 959, 
963 (7th Cir. 2015). “Whether uncharged offenses amount to 
relevant conduct under the Sentencing Guidelines is a factual 
determination, which we review for clear error.” Id. This court 
will not “second guess the district court unless, after review‐
ing the record as a whole, we are left with a definite and firm 
conviction that a mistake has been made.” Id. (internal quota‐
tion marks omitted).  
    In assessing whether uncharged activities constitute rele‐
vant conduct, this court has applied the advisory sentencing 
guidelines. E.g., id. Under the sentencing guidelines, in theft 
cases, a defendant’s offense level is based in part on the “loss” 
caused by the defendant’s conduct. U.S.S.G. § 2B1.1(b)(1); see 
also United States v. Hill, 683 F.3d 867, 869 (7th Cir. 2012). This 
includes the loss caused by the offenses of conviction, as well 
as “all acts and omissions … that were part of the same course 
of conduct or common scheme or plan as the offense of convic‐
tion.” U.S.S.G. § 1B1.3(a)(2) (emphasis added); see also Baines, 
777 F.3d at 963. A “common scheme or plan” requires that two 
or more offenses be “substantially connected to each other by 
No. 15‐2172                                                      15

at  least  one  common  factor;  such  as  common  victims,  com‐
mon  accomplices,  common  purpose,  or  similar  modus  op‐
erandi.” U.S.S.G. § 1B1.3 n.9(A); see also Baines, 777 F.3d at 963. 
Additionally, even if they do not meet the requirements of a 
common scheme or plan, offenses may still qualify as part of 
the  “same  course  of  conduct”  if  they  are  “sufficiently  con‐
nected or related to each other as to warrant the conclusion 
that they are part of a single episode, spree, or ongoing series 
of offenses.” U.S.S.G. § 1B1.3 n.9(B); see also Baines, 777 F.3d at 
963. 
   In the present case, at sentencing, the district court did not 
commit clear error in finding that the ten uncharged vehicles 
constituted relevant conduct. 
    The evidence at trial and sentencing support a finding of 
a  “common  scheme  or  plan,”  § 1B1.3(a)(2)  n.9(B),  because 
there  were  multiple  commonalities  that  substantially  con‐
nected the charged and uncharged vehicles. There was a com‐
mon purpose behind stealing and altering the identities of all 
fourteen  vehicles—selling  them.  Furthermore,  there  was  a 
common modus operandi applied to both the charged and un‐
charged vehicles. At trial, the jury heard how Robey altered 
the  identities  of  the  four  charged  vehicles  with  counterfeit 
VINs  and  supporting  documents.  The  jury  also  was  shown 
evidence that Robey created this false identity using comput‐
ers, printers, a scanner, photo paper, vehicle title and license 
plate  templates,  carbon  paper  sales  contracts,  and  a  type‐
writer.  In  particular,  the  jury  was  shown  typewriter  ribbon 
from  Robey’s  home  that  contained  identifying  information 
for  the  four  charged  vehicles,  including  make,  model,  year, 
color, mileage, and counterfeit VIN that matched stickers af‐
fixed  to  the  stolen  vehicles.  At  sentencing,  the  government 
16                                                         No. 15‐2172 

proffered evidence of the same modus operandi for the ten un‐
charged vehicles, including counterfeit documents and type‐
writer ribbon containing the make, model, year, color, mile‐
age, and counterfeit VIN. As a result, at sentencing, the court 
confirmed that “all the 14 [charged and uncharged] vehicles 
… [were] identified by reviewing the documents and materi‐
als and the typewriter ribbon in Mr. Robey’s possession pur‐
suant to the search warrant[.]” (Sent. Tr. 19, May 20, 2015.) 
    The  evidence  presented  at  trial  and  sentencing  is  more 
than sufficient to support the district court’s finding of a “pat‐
tern  of  relevant  conduct  that  far  exceeded  in  its  details  the 
four  cars  that  were  stolen  that  were  before  the  jury.”  (Id.  at 
20.) As such, the district court did not commit clear error in 
finding that the ten uncharged vehicles constituted relevant 
conduct.  
    Robey’s  main  argument  against  a  “common  scheme  or 
plan,”  focuses  on  the  temporal  “gap”  between  the  charged 
and uncharged vehicles. Robey’s assertion is belied by the rec‐
ord—there was only a four‐month “gap” between the latest 
uncharged vehicle stolen on December 16, 2010 and the earli‐
est  charged  vehicle  on  April  17,  2011.  (PSR  ¶  21.)  Further‐
more,  the  multiple  commonalities  discussed  above  “more 
than  suffice”  to  overcome  any  alleged  temporal  “gap”  and 
support  the  court’s  relevant  conduct  determination.  Baines, 
777 F.3d at 963–64 (rejecting defendant’s temporal gap argu‐
ment  as  “hollow”  because  the  offenses  were  connected  by 
“multiple common factors”) 
   Robey’s  remaining  arguments  assert  that  the  additional 
vehicles  did  not  arise  from  “the  same  course  of  conduct,” 
§ 1B1.3(a)(2) n.9(B). However, we need not address these ar‐
guments  because  as  discussed,  the  court’s  relevant  conduct 
No. 15‐2172                                                     17

determination was adequately based on a finding of a “com‐
mon  scheme  or  plan,”  § 1B1.3(a)(2)  n.9(A).  See  § 1B1.3(a)(2) 
n.9(B)  (“Offenses  that  do  not  qualify  as  part  of  a  common 
scheme or plan may nonetheless qualify as part of the same 
course of conduct.”). 
   Therefore, the district court did not commit clear error. 
                        III. CONCLUSION 
   For  the  foregoing  reasons,  Robey’s  conviction  and  sen‐
tence are AFFIRMED.